                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                           )
                                                    )
                            Plaintiff,              )
                                                    )
                       v.                           )     No. 1:06-cr-00179-SEB-DML
                                                    )
CHARLES LEE MITCHELL,                               ) -01
                                                    )
                            Defendant.              )


                                             ENTRY

       Counsel associated with the Indiana Federal Community Defender’s Office was

appointed to represent Defendant Charles Lee Mitchell on his motion to reduce sentence under

the First Step Act. Counsel’s motion for leave to withdraw was granted on July 22, 2019. Two

months later, Counsel filed an appearance to represent Mr. Mitchell.

       Given Counsel’s most recent appearance, this action is once again stayed pending

defense counsel’s review and analysis of the Defendant’s eligibility for a reduction of sentence

pursuant to the First Step Act of 2018, and to allow counsel to communicate with the Defendant

regarding the attorney-client relationship, this matter is stayed. Proceedings will resume, and the

stay will be lifted, when the Indiana Federal Community Defender files an Amended Motion for

Reduction of Sentence on the Defendant’s behalf, a Stipulation to Reduction of Sentence is filed,

or the Court grants the Indiana Federal Community Defender’s motion to withdraw from the

Defendant’s case.

       IT IS SO ORDERED.


          1/30/2020
Date: __________________                            _______________________________
                                                      SARAH EVANS BARKER, JUDGE
                                                      United States District Court
                                                      Southern District of Indiana
Distribution:

All Electronically Registered Counsel

Charles Lee Mitchell
08403-028
Federal Galley # 162112 2 West
P.O. Box 87
Danville, IN 46122
